Coffin, S.
A testator may, at his option, give land or the proceeds of the sale of land. Here his' will converted the land into personalty one year from the time of his death, and the proceeds of the sale were given by him to his widow and two children, share and share alike, less the sum of his debts and funeral expenses. Thus he gave them residuary legacies. Deducting the amount of the debts and funeral expenses from the $1,500; for which the land was sold, left a balance of $1,319.42, each one’s share being $439.81. Thus it was, in effect, a legacy of that amount to each one. And legacies must be paid in full, without any deduction for expenses of administration or commissions, where there is other personal property sufficient to pay all other legacies in full, besides such expenses and commissions. Shch is the well-settled rule. The executor, however, having sold the land and paid the debts and funeral expenses, will be entitled to his commissions on the proceeds of sale out of other funds of the estate, on paying the legacies mentioned to the parties entitled thereto.
Ordered accordingly.